                     Case 2:19-cv-01904-JCM-VCF Document 87
                                                         88 Filed 08/21/20
                                                                  08/24/20 Page 1 of 3




                 1   DEVERIE J. CHRISTENSEN, ESQ.
                     Nevada Bar No. 6596
                 2   JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                 3   DANIEL I. AQUINO, ESQ.
                     Nevada Bar No. 12682
                 4   JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                 5
                     Las Vegas, Nevada 89101
                 6   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 7   E-Mail: deverie.christensen@jacksonlewis.com
                             joshua.sliker@jacksonlewis.com
                 8           daniel.aquino@jacksonlewis.com

                 9   Attorneys for Defendants Wynn Resorts, Limited
                     and Wynn Las Vegas, LLC
                10
                                                      UNITED STATES DISTRICT COURT
                11
                                                          DISTRICT OF NEVADA
                12
                      JUDY DOE NO. 1, an individual; JUDY DOE            Case No.: 2:19-cv-01904-JCM-VCF
                13    NO. 2, an individual; JUDY DOE NO. 3, an
                      individual; JUDY DOE NO. 4, an individual;
                14    JUDY DOE NO. 5, an individual; JUDY DOE
                      NO. 6, an individual; JUDY DOE NO. 7, an
                15    individual; JUDY DOE NO. 8, an individual;         STIPULATION AND ORDER
                      and JUDY DOE NO. 9, an individual,                 EXTENDING TIME FOR
                16
                                                                         DEFENDANTS’ TO FILE RESPONSES
                                        Plaintiffs,                      TO PLAINTIFFS’ MOTION FOR
                17
                                 vs.                                     RECONSIDERATION (ECF No. 85)
                18
                      WYNN RESORTS, LIMITED, a Nevada
                19    corporation; WYNN LAS VEGAS, LLC,
                      ability company; DOES I through X; and ROE
                20    CORPORATIONS I through X, inclusive,
                21                     Defendants.
                22
                            Defendants, by and through their counsel of record, and Plaintiffs, by and through their
                23
                     counsel of record, do hereby stipulate and agree to extend the time for Defendants to file their
                24
                     respective Responses to Plaintiffs’ Motion for Reconsideration of the Court’s Order Dismissing
                25
                     Plaintiffs’ Complaint (ECF No. 85) up to and including September 4, 2020. The Stipulation is
                26
                     based on the following:
                27
                            1.         On July 15, 2020, the Court issued an order granting Defendant Wynn Las Vegas,
                28
                     LLC’s Motion to Dismiss Plaintiffs’ Complaint (ECF No. 81).
JACKSON LEWIS P.C.
    LAS VEGAS
                         Case 2:19-cv-01904-JCM-VCF Document 87
                                                             88 Filed 08/21/20
                                                                      08/24/20 Page 2 of 3




                     1          2.     On August 12, 2020, Plaintiffs’ filed a Motion for Reconsideration of the Court’s

                     2   Order (ECF No. 85).

                     3          3.     Currently, Defendants’ respective responses to Plaintiffs’ Motion are due on August

                     4   26, 2020.

                     5          4.     An extension of time is necessary for Defendants to file their Responses due to

                     6   defense counsel’s schedule and commitments in other matters. Ms. Christensen has been engaged

                     7   in client meetings over the last week which are expected to continue into the week of August 24,

                     8   2020. In addition, Mr. Sliker is out of the office on August 21, 2020 and is working on several

                     9   other matters with deadlines on August 24th and 25th. Collectively, these circumstances have and

                10       will continue impede timely preparation of Defendants’ Responses.

                11              5.     Thus, the Parties have agreed stipulate to extend the time for Defendants to file their

                12       Responses to September 4, 2020.

                13       ///

                14       ///

                15       ///

                16       ///

                17       ///

                18       ///

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28

JACKSON LEWIS P.C.
                                                                          2
    LAS VEGAS
                         Case 2:19-cv-01904-JCM-VCF Document 87
                                                             88 Filed 08/21/20
                                                                      08/24/20 Page 3 of 3




                     1            6.       This stipulation and order is sought in good faith and not for the purpose of delay.

                     2   No prior request for any extension of this deadline has been made.

                     3            Dated this 21st day of August, 2020.

                     4    MAIER GUTIERREZ & ASSOCIATES                          JACKSON LEWIS P.C.

                     5    /s/ Danielle J. Barraza                    _          /s/ Joshua A. Sliker
                          Jason R. Maier, Esq.                                  Deverie J. Christensen, Esq.
                     6    Nevada Bar No. 8557                                   Nevada Bar No. 6596
                          Joseph A. Gutierrez, Esq.                             Joshua A. Sliker, Esq.
                     7
                          Nevada Bar No. 9046                                   Nevada Bar No. 12493
                     8    Danielle J. Barraza, Esq.                             Daniel I. Aquino, Esq.
                          Nevada Bar No. 13822                                  Nevada Bar No. 12682
                     9    8816 Spanish Ridge Avenue                             300 S. Fourth Street, Suite 900
                          Las Vegas, Nevada 89148                               Las Vegas, Nevada 89101
                10
                          GILBERT & ENGLAND LAW FIRM                            Attorneys for Defendants
                11        Kathleen J. England, Esq.
                12        Nevada Bar No. 206
                          610 South Ninth Street
                13        Las Vegas, Nevada 89101

                14        Attorneys for Plaintiffs
                15

                16

                17                                                       IT IS SO ORDERED.

                18

                19
                                                                         U.S. District Court Judge /
                20                                                       U.S. Magistrate Judge
                21                                                                August 24, 2020
                                                                         Dated: _________________________
                22

                23       4851-2425-6456, v. 2


                24

                25

                26

                27

                28

JACKSON LEWIS P.C.
                                                                            3
    LAS VEGAS
